Bakewell, J.,
delivered the opinion of the court on motion for rehearing.
This case was ably, and, as we thought, exhaustively, argued; but counsel for appellants have filed á motion fob a rehearing, and, to maintain their motion, file a written argument, in which some points are made to which the attention of this court was not heretofore called.
1. Though the judgment was assigned by May to Lack-land & Broadhead before the appeal bond was given, we are of opinion that the bond was properly executed to May, as the adverse party in the suit, within the meaning of the statute. This bond was not in existence when the judgment was assigned; the bond mentioned in the written assignment is the bond given on appeal from the justice. This *386suit is upon the bond given on appeal to the Supreme Court. When the judgment was assigned to Lacldand & Broad-head, there passed to them all remedies provided by law for the enforcement of that judgment, including recourse upon the appeal bond. The judgment being affirmed, the assignees of the judgment properly brought suit, in the name of the obligees of the appeal bond, to their own use.
2. We adhere to the view expressed in the opinion filed, as to the question of set-off.
3. Our attention is now, for the first time, called to the fact that judgment below was entered for a sum less than the penalty of the bond. This is an informality which could in no degree prejudice defendants, and, the judgment being for the right party, we shall not now grant a rehearing oh this ground alone.
The application for a rehearing is denied.
Judge Gantt concurs; Judge Lewis did not sit.